Citation Nr: 0517733	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  96-10 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for right leg 
thrombophlebitis.  

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the distal third of the right fibula, with mild 
malunion, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
right shoulder sprain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to April 
1962, and from May 1962 to February 1968.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2003, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, for additional development.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that the veteran's 
right leg thrombophlebitis does not result in any symptoms.  

3.  The competent medical evidence shows that the veteran's 
residuals of a fracture of the distal third of the right 
fibula, with mild malunion, result in moderate ankle 
disability.  

4.  The competent medical evidence shows that the veteran's 
residuals of a right shoulder sprain do not result in 
dislocation, nonunion with loose movement of the clavicle or 
scapula; ankylosis of the scapulohumeral articulation; or 
limitation of motion of the right arm to shoulder level, to 
midway between the side and shoulder level, or to 25 degrees 
from the side, or malunion of the right humerus or recurrent 
dislocation of the right humerus at the scapulohumeral joint.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right leg 
thrombophlebitis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.104, Diagnostic Code 7121 (2004).

2.  The criteria for a 20 percent evaluation for residuals of 
a fracture of the distal third of the right fibula, with mild 
malunion, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2004).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right shoulder sprain have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims in the June 1995 rating decision on 
appeal, the February 1996 statement of the case, and various 
supplemental statements of the case (SSOCs), dated as 
recently as March 2005 (after the Board's remand).  
Additionally, the RO sent the veteran a letter in April 2004 
that explained the notice and duty to assist provisions of 
the VCAA, including the respective responsibilities of VA and 
the veteran to identify and/or secure evidence; listed the 
evidence; and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, the March 2005 
and June 2002 SSOCs included the text of the relevant VCAA 
regulations implementing the statute.  Accordingly, the Board 
finds that the appellant has been afforded all notice 
required by statute.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records and post-service medical 
records.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
VA has also conducted relevant VA medical examinations.  
There is no indication from the claims folder or allegation 
from the appellant that any relevant evidence remains 
outstanding.  Therefore, the Board finds that the duty to 
assist is met.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Compensable evaluation for right leg thrombophlebitis

The veteran's right leg thrombophelebitis is evaluated under 
38 C.F.R. § 4.104, Diagnostic Code 7121.  During the pendency 
of this appeal, this regulation was amended, effective 
January 12, 1998.  62 Fed. Reg. 65,207 (December 11, 1997).  
The veteran has been provided both sets of criteria by the 
RO.  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes to the period on or after the 
effective dates of the new regulations.  

Under the rating criteria in effect prior to January 12, 
1998, persistent moderate swelling of leg not markedly 
increased on standing or walking or persistent swelling of 
arm or forearm not increased in the dependent position is 
rated 10 percent disabling.  Diagnostic Code 7121 (effective 
prior to January 12, 1998).

Under the rating criteria effective January 12, 1998, 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery, warrants a 
10 percent evaluation.  These evaluations are for involvement 
of a single extremity.  Diagnostic Code 7121 (2004). 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for right leg 
thrombophlebitis under the old or the new rating criteria.  

The competent medical evidence shows that the veteran's right 
leg thrombophlebitis does not result in any symptoms.  The 
report of an October 1994 VA examination provides that the 
veteran had an area of firmness of the subcutaneous tissue of 
the distal right fibula area that appeared to be secondary to 
a possible pressure sore, rather than thrombophlebitis.  The 
pertinent diagnosis was questionable thrombophlebitis of the 
right leg.  The report of a July 1996 VA examination provides 
a diagnosis of history of thrombophlebitis of the right leg, 
for which veteran was service-connected, with no clinical 
evidence of residuals at this time.  The report of a January 
2005 VA examination provides a diagnosis of history of 
superficial thrombophlebitis, right leg (resolved, no disease 
found).  

The Board recognizes the veteran's own assertions that his 
service-connected thrombophlebitis warrants a compensable 
evaluation.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as whether a disability satisfies diagnostic criteria.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As a result, 
his own assertions do not constitute competent medical 
evidence that his service-connected right leg 
thrombophlebitis warrants a compensable evaluation.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased evaluation for residuals of a fracture of the 
distal third 
of the right fibula, with mild malunion

The veteran's disability is evaluated under Diagnostic Code 
5262, impairment of the tibia and fibula.  Malunion with 
slight knee or ankle disability warrants a 10 percent 
evaluation.  Malunion with moderate knee or ankle disability 
warrants a 20 percent evaluation.  Diagnostic Code 5262.  

In addition, moderate limitation of ankle motion warrants a 
10 percent evaluation, and marked limitation of motion 
warrants a 20 percent evaluation.  Diagnostic Code 5271.

The report of an October 1994 VA examination provides that 
the veteran complained of muscles pulling the right calf of 
his leg when he did a lot of standing or walking.  He had a 3 
by 5 cm area of firmness of the subcutaneous tissue of the 
distal right fibula area that appeared to be secondary to a 
possible pressure sore.  The pertinent diagnosis was healed 
fracture of the right distal fibula and probably of the 
distal tibia near the ankle joint.  

The report of a July 1996 VA examination provides that the 
veteran complained of pain and swelling when he was on his 
feet.  Range of motion of the right ankle was full, with 
dorsiflexion to 10 degrees and plantar flexion to 45 degrees.  
The pertinent diagnosis was history of fracture of the distal 
third of the right fibula with malunion.  

The report of a January 2005 VA examination provides that the 
examiner reviewed the veteran's claims file.  The veteran 
complained of a constant dull ache of the right ankle and 
area just above it, with increased discomfort with prolonged 
standing and walking.  Current treatment consisted of Tylenol 
or Vicodin.  The veteran did not require the use of an ankle 
brace.  

On physical examination, the veteran's feet and ankles were 
essentially symmetrical with the exception of a small 
slightly swollen area above the right ankle in the lateral 
aspect of the distal right leg.  Right ankle range of motion 
was essentially full with the exception of dorsiflexion.  The 
veteran was able to rise on the heels and toes, walk heel-to-
toe, and stand on one foot without evidence of discomfort.  
Dorsiflexion was from zero to 20 degrees, plantar flexion was 
from zero to 30 degrees, inversion was from zero to 30 
degrees, and eversion was from zero to 20 degrees.  The 
examiner stated that there was no additional loss of mobility 
or function following repetitive movements due to pain, 
fatigue, or lack of endurance.  The pertinent diagnosis was 
old distal right fibular fracture.  The examiner commented 
that there was evidence of significant discomfort during 
ambulation involving the right ankle.  This condition would 
appear to likely increase with increased activities and 
therefore could conceivably limit the veteran's ability to 
stand or ambulate for prolonged periods of time.

Based on a thorough review of the record, the Board finds 
that the evidence supports a 20 percent evaluation for the 
veteran's fracture of the distal third of the right fibula, 
with malunion.  

The competent medical evidence shows that throughout the 
appeal period, the veteran has complained of pain on use of 
the right ankle.  Although the VA examination reports dated 
in 1994 and 1996 do not provide findings with respect to this 
claim, they do include the veteran's complaints.  Moreover, 
the January 2005 VA examination report supports the veteran's 
contentions, providing in essence that the veteran's 
disability was likely to increase with increased activities 
and could limit his ability to stand or ambulate for 
prolonged periods of time.  The Board finds that these 
findings constitute malunion with a moderate ankle disability 
and thus warrant a 20 percent evaluation.  Diagnostic Code 
5262.  

An evaluation in excess of 20 percent is not warranted based 
on limitation of motion.  Diagnostic Code 5271.  Moreover, 
where a veteran is at the maximum for limitation of motion, 
as is the current case, the provisions of DeLuca, supra, do 
not apply.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).



Increased evaluation for residuals of right shoulder sprain

The veteran's current 10 percent evaluation is based on 
Diagnostic Code 5203, impairment of clavicle or scapula.  
Malunion of the major or minor clavicle or scapula, or 
nonunion without loose movement, warrants a 10 percent 
evaluation.  Dislocation, or nonunion with loose movement, of 
the major or minor clavicle or scapula warrants a 20 percent 
evaluation.  Otherwise, evaluation is based on impairment of 
function of a contiguous joint.  Diagnostic Code 5203.

In addition, favorable ankylosis of the scapulohumeral 
articulation, with abduction to 60 degrees, and the ability 
to reach the mouth and head, warrants a 30 percent evaluation 
for the major arm and a 20 percent evaluation for the minor 
arm.  Diagnostic Code 5200.

Limitation of motion of the major or minor arm to shoulder 
level, or limitation of motion of the minor arm to midway 
between the side and shoulder level, warrants a 20 percent 
evaluation.  Limitation of motion of the major arm to midway 
between the side and shoulder level, or limitation of the 
minor arm to 25 degrees from the side, warrants a 30 percent 
evaluation.  Limitation of the major arm to 25 degrees from 
the side warrants a 40 percent evaluation.  Diagnostic Code 
5201.  

Malunion of the major or minor humerus with moderate 
deformity, or malunion of the minor humerus with marked 
deformity, warrants a 20 percent evaluation.  Malunion of the 
major humerus with marked deformity warrants a 30 percent 
evaluation.  Recurrent dislocation of the major or minor 
humerus at the scapulohumeral joint with infrequent episodes 
and guarding of movement only at the shoulder level, or 
recurrent dislocation of the minor humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements, warrants a 20 percent evaluation.  
Recurrent dislocation of the major humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements warrants a 30 percent evaluation.  
Diagnostic Code 5202.  

The report of an October 1994 VA examination is negative for 
findings or complaints related to the right shoulder.  The 
pertinent diagnosis was normal right shoulder.  

The report of a July 1996 VA examination provides that the 
veteran had complaints of right shoulder pain and inability 
to move it.  On physical examination, he had unspecified 
motion from zero to 98 degrees.  He had 60 degrees of 
external and 90 degrees of internal rotation.  The pertinent 
diagnosis was right shoulder disability with loss of motion.  

The report of a January 2005 VA examination indicates that 
the examiner reviewed the veteran's claims file.  The report 
observes that the veteran was right-hand dominant.  The 
veteran reported using Tylenol or Vicodin for pain and did 
not use any type of brace.  Repetitive movement and overhead 
lifting increased the pain.  On physical examination, the 
veteran's shoulder were symmetrical.  Palpation revealed no 
evidence of tenderness.  Range of motion testing revealed 
evidence of discomfort in the right shoulder.  Forward 
flexion was from zero to160 degrees, abduction was from zero 
to 160 degrees, and internal and external rotation were from 
zero to 80 degrees.  There was evidence of crepitus on 
motion.  The pertinent diagnosis was strain/soft tissue 
trauma, right shoulder.  The examiner stated that the right 
shoulder condition did not appear to present any significant 
amount of functional limitation or disability other than 
discomfort with movement.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
residuals of a right shoulder sprain.  The veteran's 
disability has not been shown to satisfy any criteria for a 
higher evaluation.  

The competent medical evidence is negative for any evidence 
that the veteran's right shoulder results in or is manifest 
by dislocation, or nonunion with loose movement of the 
clavicle or scapula.  Thus, a 20 percent evaluation is not 
warranted under Diagnostic Code 5203.

The competent medical evidence does not show that the 
veteran's right shoulder disability results in ankylosis of 
the scapulohumeral articulation.  Thus, a higher evaluation 
under Diagnostic Code 5200 is not warranted.  The competent 
medical evidence does not show limitation of motion of the 
right arm to shoulder level, to midway between the side and 
shoulder level, or to 25 degrees from the side.  Thus, the 
disability does not warrant a higher evaluation under 
Diagnostic Code 5201.  

The competent medical evidence is negative for malunion of 
the right humerus or recurrent dislocation of the right 
humerus at the scapulohumeral joint.  Thus, the veteran's 
disability does not warrant a higher evaluation under 
Diagnostic Code 5202.  

The Board recognizes the veteran's complaints of right 
shoulder pain.  The Board, however, finds that the veteran's 
residuals of a right shoulder sprain do not warrant an 
evaluation in excess of 10 percent, even with consideration 
of sections 4.40 and 4.45 for functional loss, assessed on 
the basis of increased limitation of motion, pursuant to the 
guidelines set forth in DeLuca.  The competent medical 
evidence does not demonstrate that the pain from the 
veteran's residuals results in functional loss that more 
nearly approximates the criteria needed for a higher 
evaluation under Diagnostic Codes 5200 or 5201.  

The Board recognizes the veteran's own assertions that his 
service-connected residuals of a right shoulder sprain 
warrant a compensable evaluation.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone, 
supra.  However, as a layperson, the veteran is not competent 
to provide an opinion requiring medical knowledge, such as 
whether a disability satisfies diagnostic criteria.  
Espiritu, supra.  As a result, his own assertions do not 
constitute competent medical evidence that his service-
connected residuals of a right shoulder sprain warrant a 
compensable evaluation.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz, supra.


ORDER

A compensable evaluation for right leg thrombophlebitis is 
denied.

A 20 percent evaluation for residuals of a fracture of the 
distal third of the right fibula, with mild malunion, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

An evaluation in excess of 10 percent for residuals of a 
right shoulder sprain is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


